   Case: 1:20-cv-00974-KLL Doc #: 17 Filed: 02/18/21 Page: 1 of 10 PAGEID #: 57




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

RAYMONDA SUTTER, et al.,                                     Case No. 1:20-cv-974
    Plaintiffs,                                              Litkovitz, M.J.

       v.

AMERICAN FAMILY
INSURANCE COMPANY,                                           ORDER
     Defendant.

       On October 22, 2020, plaintiffs filed their complaint in the Court of Common Pleas, Civil

Division, Warren County, Ohio. (Doc. 3). Defendant removed the civil action to this Court

under 28 U.S.C. §§ 1332, 1441, and 1446 and filed its answer to plaintiffs’ complaint on

December 9, 2020. (Docs. 1, 5). This matter is before the Court on plaintiffs’ motion to remand

(Doc. 8) and defendant’s memorandum in opposition (Doc. 10).

I. Factual Allegations

       Plaintiffs make the following factual allegations in the complaint: On October 26, 2018,

plaintiffs, husband and wife, were involved in a car accident in Warren County, Ohio when a

vehicle driven by Donald Hicks crossed into plaintiffs’ lane of travel causing a head-on collision.

(Doc. 3 at PAGEID 18-19). Plaintiff Raymonda Sutter (“Raymonda”) suffered temporary and

permanent injuries as a result of the accident. (Id. at PAGEID 19).

       Raymonda was insured by defendant American Family Insurance Company, an insurance

company licensed to do business in Ohio. (Id.). Plaintiff was up to date on her insurance

payments at the time the automobile accident occurred. (Id. at PAGEID 19, 22). Defendant’s

insurance policy included underinsured motorist’s coverage with limits of $100,000.00 per

person. (Id. at PAGEID 19). Hicks’ insurance policy included a limit of $25,000.00 for bodily
    Case: 1:20-cv-00974-KLL Doc #: 17 Filed: 02/18/21 Page: 2 of 10 PAGEID #: 58




injury/liability coverage. (Id.). Raymonda’s injuries, however, exceeded the coverage provided

under Hicks’ liability insurance policy. (Id. at PAGEID 20).

       On April 7, 2020, Raymonda demanded $25,000.00 from Hicks’ insurance company for

bodily injury/liability coverage. (Id. at PAGEID 19). Hicks’ insurance company agreed to

tender the $25,000.00 per person in bodily injury/liability coverage in exchange for a release of

all claims against Hicks. (Id.). On May 4, 2020, Raymonda informed defendant of Hicks’

insurance company’s offer and advised defendant in writing that she wished to accept this offer

and proceed with an underinsured claim through defendant. (Id. at PAGEID 19-20).

       The next day, however, defendant advised Raymonda that it would not exercise its option

to advance the settlement amount Hicks’ insurance company had offered and would take a

reduction for medical expenses paid under the medical expense coverage from the underinsured

motorist coverage. (Id. at PAGEID 20). Defendant told Raymonda that she could accept Hicks’

insurance company’s settlement offer. (Id.). On May 9, 2020, defendant demanded

reimbursement from Hick’s insurance company for the $5,000.00 in medical expenses it paid on

behalf of Raymonda. (Id.). Plaintiff alleges that “as a result of [defendant’s] contrary positions,

[plaintiff] has been delayed in signing a release with [Hicks’ insurance company] and receiving

the settlement funds.” (Id.).

       Raymonda provided copies of her medical records, bills, photographs of the accident, and

other relevant documents to defendant to properly evaluate her demand for an underinsured

motorist’s claim. (Id.). Despite timely confirming receipt of Raymonda’s email, defendant

subsequently sent an email to Raymonda stating it had not yet received the supporting documents

outlined in the policy limits demand claim. (Id. at PAGEID 21). Raymonda, through counsel,

advised defendant that she had already sent the requested documents. Raymonda again sent all



                                                 2
    Case: 1:20-cv-00974-KLL Doc #: 17 Filed: 02/18/21 Page: 3 of 10 PAGEID #: 59




the supporting documents to defendant. (Id.). Defendant acknowledged receipt of this email and

the supporting documents. (Id.).

        Thereafter, on June 11 and July 6, 2020, defendant refused to make a settlement offer,

advised Raymonda that it had no underinsured motorist exposure, and closed its underinsured

motorist file because Raymonda “was made whole with the $25,000.00 policy limits settlement”

by Hicks’ insurance company. (Id.). Plaintiffs allege that defendant failed to tender the amount

requested by Raymonda and failed to offer a fair and reasonable settlement to resolve her

underinsured motorist’s claim. (Id. at PAGEID 21, 22). Plaintiffs additionally allege that

defendant failed to “promptly, adequately, and reasonably investigate the facts and

circumstances of the subject collision including the severity of Raymonda’s damages [and] the

necessity of plaintiff[’s] medical treatment and the reasonableness of her damages.” (Id. at

PAGEID 22).

        On these facts, plaintiff Raymonda Sutter alleges underinsured coverage, breach of

contract, and bad faith causes of action. Plaintiff Larry Sutter similarly alleges a loss of

consortium claim as a result of the automobile accident that occurred on October 26, 2018. (Id.

at PAGEID 23). Plaintiffs seek “compensatory damages relating to the breach of contract [cause

of action] as well as punitive damages against defendant [] for the bad faith and failure of good

faith in the handling of [Raymonda’s] claim, including costs, prejudgment interest and attorney

fees.” (Id.).

II. Motion to Remand (Doc. 8)

        A. The parties’ positions

        Plaintiffs ask the Court to remand this case back to the Warren County Common Pleas

Court. (Doc. 8 at PAGEID 35). Plaintiffs argue that defendant has not satisfied its burden to



                                                  3
    Case: 1:20-cv-00974-KLL Doc #: 17 Filed: 02/18/21 Page: 4 of 10 PAGEID #: 60




prove that the amount in controversy exceeds $75,000 as required under 28 U.S.C § 1332(a).

(Id.). Plaintiffs contend that Raymonda was covered by an underinsured motorist policy issued

by defendant with a limit of $100,000.00 per person and settled with Hicks’ insurance company

for $25,000.00. (Id. at PAGEID 36). Plaintiffs further allege that defendant paid $5,000.00 in

medical payments through the medical payments coverage terms under the insurance policy.

(Id.). Plaintiffs therefore assert “the most” they can recover is $70,000, which is $5,000 below

the $75,000 threshold amount. (Id. at PAGEID 37). Plaintiffs also argue that the bad faith

claim, “which will be bifurcated,” is “currently moot” because it is dependent on the outcome of

the underinsured motorist trial. (Id.).

       Defendant argues in opposition that a fair reading of the allegations in plaintiffs’

complaint clearly establishes that the amount in controversy exceeds $75,000 because claims for

bad faith and punitive damages must be considered when calculating the amount in controversy.

(Doc. 41). Defendant argues that without consideration of plaintiffs’ claim for punitive damages,

plaintiffs allege they are entitled to recover up to $70,000.00. (Id. at PAGEID 43). Defendant

argues that because under Ohio law a court can award punitive damages in an amount up to two

times the amount of compensatory damages awarded, “it is more likely than not that plaintiffs’

claims, if successful, will exceed the $75,000 jurisdictional limit.” (Id. at PAGEID 44).

       B. Law governing motions to remand

       “When a defendant removes an action from state court to federal court, the federal court

has jurisdiction only if it would have had original jurisdiction over the action.” Total Quality

Logistics, LLC v. Summit Logistics Grp., LLC, No. 1:20-cv-519, 2020 WL 6075712, at *2 (S.D.

Ohio Oct. 14, 2020) (citing 28 U.S.C. § 1441(a)). A district court has original jurisdiction over a

civil action between citizens of different states when the amount in controversy “exceeds the sum



                                                 4
    Case: 1:20-cv-00974-KLL Doc #: 17 Filed: 02/18/21 Page: 5 of 10 PAGEID #: 61




or value of $75,000, exclusive of interest and costs.” 28 U.S.C. § 1332(a). In order for diversity

jurisdiction under § 1332(a) to lie, the citizenship of the plaintiff must be “diverse from the

citizenship of each defendant” thereby ensuring “complete diversity.” Caterpillar Inc. v. Lewis,

519 U.S. 61, 68 (1996) (citing State Farm Fire & Cas. Co. v. Tashire, 386 U.S. 523, 531

(1967)).

        The party opposing the motion to remand “has the burden of showing, by a

preponderance of the evidence, that the jurisdictional amount is met.” Total Quality Logistics,

2020 WL 6075712 at *3 (citing 28 U.S.C. § 1446(c)(2)(B)). See also Heyman v. Lincoln Nat’l

Life Ins. Co., 781 F. App’x 463, 470-71 (6th Cir. 2019). The “preponderance of the evidence”

standard is well-established:

        Preponderance of the evidence “is not a daunting burden,” but it “still requires
        evidence.” Warren v. Sheba Logistics, LLC, No. 1:15-cv-148, 2016 WL 1057322,
        at *2 (W.D. Ky. Mar. 14, 2016). That evidence can come from many sources,
        including a fair reading of the complaint if it contains “clear allegations . . . that the
        case involved a sum well in excess of the $75,000 minimum.” Crimaldi v. Pitt
        Ohio Express, LLC, 185 F.Supp.3d 1004, 1008 (N.D. Ohio 2016); see also Total
        Quality Logistics, LLC v. Franklin, No. 1:19-cv-266, 2020 WL 5051418, at *5
        (S.D. Ohio Aug. 27, 2020) (discussing various procedural tools available to a party
        seeking discovery about the jurisdictional amount). Whatever evidence a party
        seeking removal might rely on, however, “[m]ere speculation is insufficient.”
        Terry v. Phelps KY Opco, LLC, No. 7:20-cv-23, 2020 WL 2500306, at *2 (E.D. Ky.
        Apr. 20, 2020) (citations omitted). Rather, the party must adduce “competent proof
        that shows the amount in controversy requirement is satisfied.” Id.

Kiparskis v. Envirotest Sys. Corp., No. 1:20-cv-2485, 2021 WL 119259, at *2 (N.D. Ohio Jan.

13, 2021) (quoting Total Quality Logistics, 2020 WL 6075712 at *6).

        C. Resolution

        The issue in this case is whether the Court has original jurisdiction over this civil action.

It is undisputed that the parties are citizens of different states. Plaintiffs are citizens of Ohio,

while defendant is a corporation incorporated under the laws of Wisconsin, with its principal



                                                    5
    Case: 1:20-cv-00974-KLL Doc #: 17 Filed: 02/18/21 Page: 6 of 10 PAGEID #: 62




place of business in Wisconsin. (Doc. 1 at PAGEID 1-2; see Doc. 10 at PAGEID 40). Thus, the

only inquiry is whether the “amount in controversy” prerequisite is met. Plaintiffs argue that the

amount in controversy requirement is not met because plaintiffs’ recovery is limited to $70,000.

(Doc. 8 at PAGEID 37).

       However, plaintiffs also seek “punitive damages” against defendant arising from their

bad faith cause of action (Doc. 3 at PAGEID 23), and the Sixth Circuit has held, “[w]hen

determining the jurisdictional amount in controversy in diversity cases, punitive damages must

be considered . . . unless it is apparent to a legal certainty that such cannot be recovered.” Hayes

v. Equitable Energy Res. Co., 266 F.3d 560, 572 (6th Cir. 2001) (quoting Holley Equip. Corp. v.

Credit All. Corp., 821 F.2d 1531, 1535 (11th Cir. 1987) (citations omitted)). See also Sellers v.

O’Connell, 701 F.2d 575, 579 (6th Cir. 1983) (holding that “[a] punitive damage claim must be

included [in the amount-in-controversy] unless such damages are barred by the applicable state

law.”). Moreover, “[w]hether plaintiff will prevail on her claims is irrelevant for the purposes of

determining the amount in controversy.” Wyatt v. New England Mut. Life Ins. Co., No. 2:17-cv-

40, 2017 WL 954794, at *2 (S.D. Ohio Mar. 13, 2017), report and recommendation adopted,

2017 WL 1234056 (S.D. Ohio Apr. 3, 2017).

       Under Ohio law, “[p]unitive damages are not recoverable for a breach of contract” claim

because “the sole purpose of contract damages is to compensate the nonbreaching party for

losses suffered as a result of a breach[.]” DeCastro v. Wellston City Sch. Dist. Bd. of Ed., 761

N.E.2d 612, 616-17 (Ohio 2002) (internal citations and quotations omitted). See also Lucarell v.

Nationwide Mut. Ins. Co., 97 N.E.3d 458, 462 (Ohio 2018) (“Ohio common law provides that

punitive damages may not be awarded for breach of contract, no matter how willful the

breach.”). Conversely, “Ohio law permits an award of compensatory and punitive damages



                                                 6
    Case: 1:20-cv-00974-KLL Doc #: 17 Filed: 02/18/21 Page: 7 of 10 PAGEID #: 63




against insurers who act in bad faith.” Pollock v. State Farm Mut. Auto. Ins. Co., No. 2:11-cv-

581, 2011 WL 5075815, at *2 (S.D. Ohio Oct. 26, 2011) (citing Dardinger v. Anthem Blue Cross

& Blue Shield, 781 N.E.2d 121, 143 (Ohio 2002)). 1 “If proven, a bad-faith claim justifies

recovery of more than contractual damages arising from the insurance policy.” Est. of Millhon,

2009 WL 2431252 at *3 (citing Grange Mut. Cas. Co. v. Rosko, 767 N.E.2d 1225, 1236 (Ohio

Ct. App. 2001)). Ohio Rev. Code § 2315.21(D)(2)(a) further permits a court to award punitive

damages up to “two times the amount of the compensatory damages awarded to the plaintiff

from that defendant.” The Sixth Circuit case of Heyman is instructive in this regard.

        In Heyman, the Sixth Circuit found that the defendant proved by a preponderance of the

evidence that the amount in controversy exceeded $75,000 even though the plaintiff stated in the

complaint that he was not seeking more than $75,000 in damages. Heyman, 781 F. App’x at

466. There, the plaintiff brought a lawsuit in state court against the defendant alleging breach of

contract and bad faith causes of action. Id. at 467. In his prayer for relief, plaintiff sought “all

available damages . . . (not to exceed $75,000)[.]” Id. The defendant filed a notice of removal to

federal district court. Id. The plaintiff “submitted to the district court the stipulation that

asserted that he will not seek or accept damages in excess of $75,000.” Id. at 470.




1
  In determining the amount in controversy in this matter, the Court will consider compensatory and punitive
damages, but exclude attorneys’ fees. See Pollock, 2011 WL 5075815 at *2 (quoting Williamson v. Aetna Life Ins.
Co., 481 F.3d 369, 376 (6th Cir. 2007) (holding that “[a]s a general rule, attorneys’ fees are excludable in
determining the amount of controversy for purposes of diversity, unless the fees are provided for by contract or
where a statute mandates or expressly allows the payment of such fees.”)). See also Turchan v. Equity for Life, LLC,
No. 2:07-cv-435, 2009 WL 4547670, at *3 (S.D. Ohio Dec. 1, 2009) (considering actual and punitive damages in an
amount in controversy calculation but excluding attorneys’ fees). But see Est. of Millhon v. UNUM Life Ins. Co. of
Am., No. 2:08-cv-652, 2009 WL 2431252, at *3 (S.D. Ohio Aug. 5, 2009) (citing Furr v. State Farm Mut. Auto. Ins.
Co., 716 N.E.2d 250, 265 (Ohio Ct. App.1998) (holding that “[c]ompensatory damages arising from a bad-faith
insurance claim may include attorney’s fees.”)).



                                                         7
    Case: 1:20-cv-00974-KLL Doc #: 17 Filed: 02/18/21 Page: 8 of 10 PAGEID #: 64




        In upholding the court’s determination that the amount in controversy requirement had

been satisfied, the Sixth Circuit held that the defendant proved “by a preponderance of the

evidence that [the plaintiff’s] lawsuit indeed could result in a recovery exceeding the minimum

monetary amount necessary to invoke the diversity jurisdiction of the federal courts.” Id. at 473.

The Court of Appeals reasoned that although the plaintiff’s “provable compensatory damages

totaled only $31,305.40” which is below the $75,000 threshold, “even a 2:1 ratio of punitive

damages to compensatory damages would place the amount in controversy in [the plaintiff’s]

case well over $90,000.” Id. at 472-73.

       Similarly, in Pollock, the court concluded that the amount in controversy requirement

was satisfied because the plaintiff sought, among other things, an award of punitive damages.

There, the plaintiff brought a bad faith cause of action against the insurance company in state

court alleging that the defendant refused to pay the full amount due under the medical payment

coverage section of the insurance policy. Pollock, 2011 WL 5075815 at * 1. The plaintiff

sought “compensatory damages in an amount in excess of $25,000 as well as punitive damages

in a sum in excess of $25,000.” Id. The defendant removed the civil action to federal district

court based on diversity jurisdiction. Id.

       The court held that the amount in controversy requirement was established because in

addition to $33,000 in medical payments, the plaintiff was also seeking “compensatory and/or

punitive damages in connection with her bad faith claim. And under Ohio law, a court can

award punitive damages in an amount up to two times the amount of compensatory damages

awarded.” Id. at *3 (internal citations omitted). The court reasoned that if the plaintiff was

“successful, she could receive the full amount she alleges is due to her under the insurance




                                                 8
    Case: 1:20-cv-00974-KLL Doc #: 17 Filed: 02/18/21 Page: 9 of 10 PAGEID #: 65




policy, $33,000, plus compensatory and/or punitive damages in connection with her bad faith

claim—an amount which could easily exceed this [c]ourt’s jurisdictional threshold.” Id.

       Just as the plaintiffs in Heyman and Pollock were seeking punitive damages, plaintiffs

here are also seeking punitive damages in connection with their bad faith cause of action against

defendant. Because punitive damages must be considered by the Court when determining the

jurisdictional amount, plaintiffs, if successful, could receive the full amount they allege under the

insurance policy, $70,000, plus up to two times that amount in punitive damages in connection

with their bad faith claim, “an amount which could easily exceed this [c]ourt’s jurisdictional

threshold.” Pollock, 2011 WL 5075815 at * 3; Ohio Rev. Code § 2315.21(D)(2)(a). See also

Lovelace v. Stonebridge Life Ins. Co., No. 1:13-cv-138, 2013 WL 5797860 (W.D. Ky. Oct. 28,

2013) (where the court concluded that the $75,000 amount in controversy requirement had been

met because the plaintiff sought an award of punitive damages in addition to compensatory

damages in the complaint); Est. of Millhon, 2009 WL 2431252 at *3 (where the court denied the

plaintiff’s motion to remand and determined that the amount in controversy requirement of

$75,000 was satisfied because in addition to “the $52,800 principal from the insurance policies, .

. . [the plaintiff’s] complaint also prayed for punitive damages, attorneys’ fees, court costs and

other relief as determined by the court[.]”).

III. Conclusion

       The Court concludes that it has original jurisdiction under 28 U.S.C. § 1332(a) because

there is complete diversity of citizenship between the parties and the amount in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs.




                                                  9
  Case: 1:20-cv-00974-KLL Doc #: 17 Filed: 02/18/21 Page: 10 of 10 PAGEID #: 66




                        IT IS THEREFORE ORDERED THAT:

      Plaintiffs’ Motion to Remand (Doc. 8) is DENIED.

Date: ______________
      2/18/2021                                     _________________________
                                                    Karen L. Litkovitz
                                                    Chief United States Magistrate Judge




                                           10
